Exhibit 10.2

Execution Version

AMENDED AND RESTATED UNCONDITIONAL GUARANTY

THIS AMENDED AND RESTATED UNCONDITIONAL GUARANTY (“Guaranty”) is entered into as
of April 17, 2018, by each of the undersigned (each a “Guarantor”), in favor of
MUFG UNION BANK, N.A. (and its subsidiaries and affiliates), in its capacity as
Administrative Agent (“Agent”).

Recitals

A. This Guaranty is entered into concurrently with that certain Amended and
Restated Credit Agreement among ResMed Inc., a Delaware corporation
(“Borrower”), each lender from time to time party thereto (collectively,
“Lenders” and individually, a “Lender”), Agent as Administrative Agent for
Lenders, Joint Lead Arranger, Joint Book Runner, Swing Line Lender and L/C
Issuer and Westpac Banking Corporation, as Syndication Agent, Joint Lead
Arranger and Joint Book Runner (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
dated as of even date herewith, which amends and restates, without constituting
a novation, that certain Credit Agreement among Borrower, the lenders party
thereto, Agent as Administrative Agent, Joint Lead Arranger, Swing Line Lender
and L/C Issuer and HSBC Bank USA, National Association as Syndication Agent and
Joint Lead Arranger, dated as of October 31, 2013 (as amended, restated, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”), pursuant to which Lenders have agreed to make
certain advances of money and to extend certain financial accommodations to
Borrower (collectively, the “Loans”), subject to the terms and conditions set
forth therein. Capitalized terms used in this Guaranty but not otherwise defined
herein shall have the meanings given them in the Credit Agreement.

B. Certain Guarantors previously entered into that certain Unconditional
Guaranty, dated as of October 31, 2013 (the “Existing Guaranty”), pursuant to
which such Guarantor guaranteed to the Agent the payment and performance of the
Obligations (as defined in the Existing Credit Agreement).

C. In consideration of the agreement of Lenders to amend and restate the
Existing Credit Agreement and to make the Loans to Borrower under the Credit
Agreement, Guarantor is willing to amend and restate the Existing Guaranty,
without constituting a novation, and guaranty the full payment and performance
by Borrower of all of its Obligations under the Credit Agreement, all as further
set forth herein.

D. Guarantor is a Subsidiary of Borrower and will obtain substantial direct and
indirect benefit from the Loans made by Lenders to Borrower under the Credit
Agreement.

NOW, THEREFORE, to induce Agent and Lenders to enter into the Credit Agreement,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, and intending to be legally bound, Guarantor hereby
represents, warrants, covenants and agrees as follows:

1. Obligations Guarantied. Guarantor unconditionally guaranties and promises
(a) to pay to Agent, in lawful United States money, all Obligations (other than
any Excluded Swap Obligations) of Borrower when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter; and (b) to perform
all undertakings of Borrower in connection with the Obligations. For purposes of
this Guaranty, “Excluded Swap Obligations” means, with respect to any Guarantor,
any



--------------------------------------------------------------------------------

Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from
time to time, and any successor statute (the “Commodity Exchange Act”), or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee is or becomes illegal. For purposes of this Guaranty, “Swap
Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

2. Separate Obligations. Guarantor’s obligations under this Guaranty are
independent of Borrower’s Obligations and separate actions may be brought
against each Guarantor (whether action is brought against Borrower or whether
Borrower is joined in the action).

3. Continuing Nature/Revocation/Reinstatement. This Guaranty is in addition to
any other guaranties of the Obligations, is continuing and covers all
Obligations, including those arising under successive transactions which
continue or increase the Obligations from time to time, renew all or part of the
Obligations after they have been satisfied, or create new Obligations.
Revocation by one or more signers of this Guaranty or any other guarantors of
the Obligations shall not (a) affect the obligations under this Guaranty of any
non-revoking Guarantors, (b) apply to Obligations outstanding when Agent
receives written notice of revocation, or to any extensions, renewals,
readvances, modifications, amendments or replacements of such Obligations, or
(c) apply to Obligations, arising after Agent receives such notice of
revocation, which are created pursuant to a commitment existing at the time of
the revocation, whether or not there exists an unsatisfied condition to such
commitment or Agent has another defense to its performance. All of Agent’s
rights pursuant to this Guaranty continue with respect to amounts previously
paid to Agent on account of any Obligations which are thereafter restored or
returned by Agent, whether in an insolvency proceeding of Borrower or for any
other reason, all as though such amounts had not been paid to Agent; and
Guarantor’s liability under this Guaranty (and all its terms and provisions)
shall be reinstated and revived, notwithstanding any surrender or cancellation
of this Guaranty. Agent, at its sole discretion, may determine whether any
amount paid to it must be restored or returned; provided, however, that if Agent
elects to contest any claim for return or restoration, Guarantor agrees to
indemnify and hold Agent harmless from and against all costs and expenses,
including reasonable attorneys’ fees, expended or incurred by Agent in
connection with such contest. If an Event of Default has occurred under the
Credit Agreement, at Agent’s election, Guarantor’s obligations under this
Guaranty shall immediately and without notice or demand become due and payable,
whether or not then otherwise due and payable.

4. Authorization. Guarantor authorizes Agent, without notice and without
affecting Guarantor’s liability under this Guaranty, from time to time, whether
before or after any revocation of this Guaranty, to (a) renew, compromise,
extend, accelerate, release, subordinate, waive, amend and restate, or otherwise
amend or change, the interest rate, time or place for payment or any other terms
of all or any part of the Obligations; (b) accept delinquent or partial payments
on the Obligations; (c) take or not take credit support for this Guaranty or for
all or any part of the Obligations, and exchange, enforce, waive, release,
subordinate, fail to enforce or perfect, sell, or otherwise dispose of any such
credit support; (d) apply proceeds of any such credit support and direct the
order or manner of its sale or enforcement as Agent, at its sole discretion, may
determine; and (e) release or substitute Borrower

 

Page 2



--------------------------------------------------------------------------------

or any guarantor or other person or entity liable on the Obligations.

5. Waivers. To the maximum extent permitted by law, Guarantor waives (a) all
rights to require Agent to proceed against Borrower, or any other guarantor, or
to marshal assets or to pursue any other remedy in Agent’s power whatsoever;
(b) all defenses arising by reason of any disability or other defense of
Borrower, the cessation for any reason of the liability of Borrower, any defense
that any other indemnity or guaranty was to be obtained, any claim that Agent
has made Guarantor’s obligations more burdensome or more burdensome than
Borrower’s obligations, and the use of any proceeds of the Obligations other
than as intended or understood by Agent or Guarantor; (c) all presentments,
demands for performance, notices of nonperformance, protests, notices of
dishonor, notices of acceptance of this Guaranty and of the existence or
creation of new or additional Obligations, and all other notices or demands to
which Guarantor might otherwise be entitled; (d) all conditions precedent to the
effectiveness of this Guaranty; (e) all rights to file a claim in connection
with the Obligations in an Insolvency Proceeding filed by or against Borrower;
(f) all rights to require Agent to enforce any of its remedies; and (g) until
the Obligations are satisfied or fully paid with such payment not subject to
return: (i) all rights of subrogation, contribution, indemnification or
reimbursement, (ii) all rights to participate in or benefit from any credit
support Agent may have or acquire and (iii) all rights, remedies and defenses
Guarantor may have or acquire against Borrower.

6. Guarantor to Keep Informed. Guarantor warrants having established with
Borrower adequate means of obtaining, on an ongoing basis, such information as
Guarantor may require concerning all matters bearing on the risk of nonpayment
or nonperformance of the Obligations. Guarantor assumes sole, continuing
responsibility for obtaining such information from sources other than from
Agent. Agent has no duty to provide any information to Guarantor until Agent
receives Guarantor’s written request for specific information in Agent’s
possession and Borrower has authorized Agent to disclose such information to
Guarantor.

7. Subordination. All obligations of Borrower to Guarantor which presently or in
the future may exist (“Guarantor’s Claims”) are hereby subordinated to the
Obligations. At Agent’s request, upon the occurrence and during the continuation
of an Event of Default Guarantor’s Claims will be enforced and performance
thereon received by Guarantor only as a trustee for Agent, and Guarantor will
promptly pay over to Agent all proceeds recovered for application to the
Obligations without reducing or affecting Guarantor’s liability under other
provisions of this Guaranty.

8. Reserved.

9. Authorization. Agent need not inquire into or verify the powers of Borrower
or authority of those acting or purporting to act on behalf of Borrower, and
this Guaranty shall be enforceable with respect to any Obligations Agent grants
or creates in reliance on the purported exercise of such powers or authority.

10. Assignments. Without notice to Guarantor, Agent may assign the Obligations
and this Guaranty, in whole or in part, and may disclose to any prospective or
actual purchaser of all or part of the Obligations any and all information Agent
has or acquires concerning Guarantor or this Guaranty.

11. Multiple Guarantors/Borrowers. When there is more than one Borrower named
herein or when this Guaranty is executed by more than one Guarantor, then the
words “Borrower” and “Guarantor”, respectively, shall mean all and any one or
more of them, and their respective successors and assigns, including
debtors-in-possession and bankruptcy trustees; words used herein in the singular
shall be considered to have been used in the plural where the context and
construction so

 

Page 3



--------------------------------------------------------------------------------

requires in order to refer to more than one Borrower or Guarantor, as the case
may be.

12. Integration/Severability/Amendments/Counterparts. This Guaranty is intended
by Guarantor and Agent as the complete, final expression of their agreement
concerning its subject matter. It supersedes all prior understandings or
agreements with respect thereto and may be changed only by a writing signed by
Guarantor and Agent. No course of dealing, or parole or extrinsic evidence shall
be used to modify or supplement the express terms of this Guaranty. If any
provision of this Guaranty is found to be illegal, invalid or unenforceable,
such provision shall be enforced to the maximum extent permitted, but if fully
unenforceable, such provision shall be severable, and this Guaranty shall be
construed as if such provision had never been a part of this Guaranty, and the
remaining provisions shall continue in full force and effect. This Guaranty may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Guaranty by telecopy or other electronic
imaging means shall be effective as delivery of a manually executed counterpart
of this Guaranty.

13. Joint and Several. If more than one Guarantor signs this Guaranty, the
obligations of each under this Guaranty are joint and several, and independent
of the Obligations and of the obligations of any other person or entity. A
separate action or actions may be brought and prosecuted against any one or more
guarantors, whether action is brought against Borrower or other guarantors of
the Obligations, and whether Borrower or others are joined in any such action.

14. Notice. Any notice, including notice of revocation, given by any party under
this Guaranty shall be effective only upon its receipt by the other party and
only if (a) given in writing and (b) personally delivered or sent by United
States mail, postage prepaid, and addressed to (x) in the case of Agent, the
address set forth for Agent in the Credit Agreement and (y) in the case of
Guarantor, the address set forth next to Guarantor’s signature below. Guarantor
and Agent may change the place to which notices, requests, and other
communications are to be sent to them by giving written notice of such change to
the other.

15. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF New York LOCATED IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, OR OF THE UNITED STATES OF AMERICA SITTING IN THE SOUTHERN DISTRICT
OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED

 

Page 4



--------------------------------------------------------------------------------

BY LAW. NOTHING IN THIS GUARANTY SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGAINST
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

16. WAIVER OF JURY TRIAL. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS GUARANTY, AND ANY OTHER TRANSACTION
CONTEMPLATED HEREBY. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING
WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE. EACH PARTY HERETO (A) CERTIFIES
THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

17. Amendment and Restatement. This Guaranty amends and restates in its entirety
the Existing Guaranty effective as of the date hereof. Anything contained herein
to the contrary notwithstanding, this Guaranty is not intended to and shall not
serve to effect a novation of the Existing Guaranty or any obligations of any
Guarantor thereunder. Instead, it is the express intention of the parties hereto
to reaffirm the guaranty and obligations under the Existing Guaranty. Each
Guarantor acknowledges and confirms (x) that the Loan Documents shall continue
in full force and effect in accordance with their terms unless otherwise amended
by the parties thereto, and (y) that the term “Obligations” as used in the Loan
Documents (or any other term used therein to describe or refer to the guaranty
and obligations of any Guarantor to the Administrative Agent and the Lenders)
includes, without limitation (but without duplication), the guaranty and
obligations of each Guarantor under this Guaranty and under the Existing
Guaranty, as amended and restated hereby, as the same may be further amended,
modified, supplemented and/or restated from time to time. The Loan Documents and
all agreements, instruments and documents executed or delivered in connection
with any of the foregoing shall each be deemed to be amended to the extent
necessary to give effect to the provisions of this Guaranty. Each reference to
the “Guaranty” in any Loan Document shall mean and be a reference to this
Guaranty (as further amended, restated, supplemented or otherwise modified from
time to time) and each reference to the “Guarantors” or a “Guarantor” shall be
deemed to refer to the “Guarantors” or “Guarantor”, as applicable, under,
pursuant to and as defined in this Guaranty. Cross-references in the Loan

 

Page 5



--------------------------------------------------------------------------------

Documents to particular section numbers in the Existing Guaranty shall be deemed
to be cross-references to the corresponding sections, as applicable, of this
Guaranty.

[Balance of Page Intentionally Left Blank]

 

Page 6



--------------------------------------------------------------------------------

Executed as of the date first set forth above. Guarantor acknowledges having
received a copy of this Guaranty and having made each waiver contained in this
Guaranty with full knowledge of its consequences.

GUARANTORS:

 

RESMED CORP.

   

ADDRESS:

9001 Spectrum Center Blvd., San Diego, CA 92123

By:

 

/s/ David Pendarvis

   

Name: David Pendarvis

   

Title: Secretary

   

 

RESMED MOTOR TECHNOLOGIES INC.

   

ADDRESS:

9540 De Soto Ave., Chatsworth, CA 91311-5010

By:

 

/s/ David Pendarvis

   

Name: David Pendarvis

   

Title: Secretary

   

 

BIRDIE INC.

   

ADDRESS:

9001 Spectrum Center Blvd., San Diego, CA 92123

By:

 

/s/ David Pendarvis

   

Name: David Pendarvis

   

Title: Secretary

   

 

INOVA LABS, INC.

   

ADDRESS:

9001 Spectrum Center Blvd., San Diego, CA 92123

By:

 

/s/ David Pendarvis

   

Name: David Pendarvis

   

Title: Secretary

   

 

[Signature Page to Amended and Restated Unconditional Guaranty]



--------------------------------------------------------------------------------

BRIGHTREE LLC

   

ADDRESS:

1735 North Brown Road

Suite 500 and 450

Lawrenceville, GA 30043

By:

 

/s/ Mehul Joshi

   

Name: Mehul Joshi

   

Title: Treasurer

   

 

BRIGHTREE SERVICES LLC

   

ADDRESS:

7137 236th Ave.

Paddock Lake, WI 53168

By:

 

/s/ Mehul Joshi

   

Name: Mehul Joshi

   

Title: Treasurer

   

 

BRIGHTREE HOME HEALTH & HOSPICE LLC

   

ADDRESS:

2000 Aerial Center Parkway

Morrisville, NC 27560

By:

 

/s/ Mehul Joshi

   

Name: Mehul Joshi

   

Title: Treasurer

   

 

BRIGHTREE PATIENT COLLECTIONS LLC

   

ADDRESS:

10800 Farley Road

Suite 165 and 150

Overland Park, KS 66210

By:

 

/s/ Mehul Joshi

   

Name: Mehul Joshi

   

Title: Treasurer

   

 

[Signature Page to Amended and Restated Unconditional Guaranty]